Title: To Thomas Jefferson from John Brennan, 25 July 1825
From: Brennan, John
To: Jefferson, Thomas


                        Very esteemed Sir,
                        
                            Kingston  N. York
                            25th July 1825—
                    I flatter myself that when you will have read this letter through, you will admit that my attempting to make any appology for obtruding my self on your notice, would be superfluous—The periodical Journals of the last 4 or 5 years, have shewn, that when called upon to sanction any useful work; or confirm the truth of any conflicting, or contested political matter, that was radically necessary to establish the truth, for the benefit of History; you have, with the vigour of mind, (almost unparrallelled at your age) seized your pen, and like our ever-to-be revered Franklin, at 80, displayed the mental energy of 45! and I pray you Sir, (tho’ comparitively, an obscure individual) to accept of my best wishes, that you may Still enjoy the blessings of those bodily and mental Faculties, that have shed such a bright lustre round you; which have long since silenced the interested calumny of your most inveterate political opponents.—and which will remain an imperishable monument of your fame in the history of our Common Country—In order not to tresspass unnecessarily on your time, Sir, I shall, as briefly as possible enter on the subject of my letter.—Since the arrival of our Noble and Distinguished Guest of the Nation; it has been very happily and appropiately said in many of our periodical Journals, that we are, “Once more going over the scenes of the Revolution—and that every individual who possesses any information, written, or traditionary, appertaining to that eventful and memorable period, should give it to the public, now that the patriotic feelings of the American Community are roused, to receive with avidity every information on that Subject.”—Impressed with the truth and correctness of these remarks, I am induced by the persuasion of several of my Friends and acquaintances, to publish a work, that has never appeared in this Country—It is from the pen of a Noble and Illustrious Friend of your’s—no hired libeller paid by the B— h. Govt no disappointed adventurer—who was too lazy to work, or too much attached to Royalty, to conform his manners and habits to our simple forms of Government—No. Sir, the Work which I have the honor to submit to your consideration, is the Production of a highly accomplished Nobleman; no less distinguished for his high litterary attainments as a Philosopher, than for his amiable feelings as a Man and Phitanthropist; and no less distinguished for his zeal in favor of that Independence, which you, Sir, took So prominent a part in achiefing for us—He, too, Sir, left the Gayest Capital, and the fascinations of the most Brilliant Court in Europe, and I may add in the world; to unite with a La Fayette, a Rochambeau, a St Simons, the Viomeril (Vist & Baron)  a Steuben, a Pulaskie to aid us in our then forlorn State. In this faint Eulogium, you will, I doubt not, Sir, have anticipated the name of the Marquis, Major Genl De Chattelux. A Noble man who was proud to call you one of his most distinguished & most highly esteemed Friends—The following brief extracts will warrant the truth of my assertions.—The Marquis, after describing the House at Monticello, proceeds “But it is on himself I ought to bestow my time, Let me describe to you a Man, not yet 40, tall, and with a mild and pleasing countenance, but whose mind and under standing are ample substitutes for every exterior grace. An American, who without ever having quitted his own Country is at once a musician; skilled in drawing; a geometrician, an astronomer, a natural philosopher, a legislator, and a profound statesman, A Senetor of America, who Sat two years in that famous Congress which brought about the Revolution.****A Governor of Virginia, who filled this difficult station during the Invation of Arnold of Phillips and Cornwallis; a philosopher, in voluntary retirement, from the world, and public business, because he loves the world, in as much only as he can be useful to mankind.*****A mild and amiable Wife, charming children, of whose education he himself takes charge, a house to embellish, great provisions to improve, and the arts and Sciences to improve.The Visit which I made him was not unexpected, for he had long since invited me to come and spend some days with him, in the centre of the Mountains; notwithstanding which I found his first appearance Serious, nay even cold; but before I was two hours with him, we were as intimate as if we had spent our whole lives together; walking, books, but above all, a conversation always varied and interesting, always supported by that sweet satisfaction experienced by two persons, who in communicating their sentiments and opinions are invariably in unison, and who understand each other at the first hint; made four days pass away like so many minutes****This conformity of sentiments and opinions on which I insist, because it constitutes my own eulogiums, (and self love must some where shew itself) this conformity, I say, was so perfect, that not only our taste was similar, but our predelictions also; those partialities which cold methodical minds ridicule as enthusiastic, whilst sensible and animated ones cherish and adopt the glorious appellation”******.It would, Sir, be insulting your feelings to suppose, that even after a lapse of 43 years, you would not bring to your memory, the name of the accomplished and amiable De Chattellux. I have written to General De La Fayette, who was held in the highest estimation, by the Marquis De C, to request his name at the head of the list of Subscribers, and in my letter to that illustrious Nobleman, I took the liberty of stating that I hoped to be honored by you Sir, in permitting me to place your Name next to his— Mr Madison, the Son of a very much esteemed friend of the Marquis De C, I hope will permit the use of his name as the 3d—and Messrs Adams & Munro next—The Vols in my possession (2), contain more than 900 pages—with a Chart of the Marquis’s Travels, from the southern part of Virginia to New hampshire and also, 3 plates of The Natural Bridge of Virginia—If you have perused these Vols Sir, you will, I think, agree with me, that there never were any “Travels thro’ America” written with any thing like the same spirit of candour, and at the same time displaying such happy Talents as those of your illustrious Friend.—In addition to these Travels, it is my intention to  publish a Volume of Revolutionary Documents from the Posthumous works and Papers of Coll Bauman—to whose youngest Daughter I have the happiness to be married.—You will perhaps recollect Sir, that Coll Bauman was appointed Post Master of New York almost immediately after the Close of the Revolutionary War, (through the whole of which he served) by your illustrious Predecessor in Office, Genl Washington, and was contind by Mr Adams, and yourself,  ’till his death, in 1803—Coll Bauman spent nearly 20 years in the two American wars, and among his papers are some of the most interesting ones, unpublished in this country, he served in the Wars of the Floridas, of those of the British against Canada, and (as alredy observed) thro the Whole of our Revolutionary War.—This last mentioned work will be comprised in a Vol. of about 350 pages—with a plate of the Seige of York Town, Drawn and designed by Coll B. on the Spot, during the Investment of that Town by the Combined Armies, and dedicated by him to Genl Washington.—The Travels will be published in 2 Octavo Vols with the Notes of the Author—together with the Chart. (omitting the plates of the natural Bridge) and also the Notes of the Translator which are copious and very interesting—The work when published in England (1786) cost 2 Guins and my Bookseller tells me, that I cannot sell them at a less price than $8 in Boards, and $10 in Calf per Set. The Vol. of Revolutionary Records, from the Papers of Coll B. with a plate of the seige of York Town will be $3.50—As the cost of engraving will be considerable, and my pecuniary means are limited—I am constrained to say that I cannot do otherwise than request the one half in advance—and if the whole. 10 pCent deduction will be made—I shall have only 300 Copies of both works published in the first Edition, 100- of which will be handsomely bound, and transmitted to Subscribers free of expense—at the above price, and the other 200 at the lower price will be bound in Boards—May I request, Sir a few lines from you, autherizing me to place your Name, for one, or both these works (as you please) next to that of the Illustrious De La Fayette—I have the honor to be, Sir with Sentiments of the most profound respect and consideration,your most Obt & very humble Sert
                        John Brennan